United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3611
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          Raymond Doyle Smotherman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: July 7, 2014
                               Filed: July 11, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Raymond Smotherman appeals the sentence imposed by the district court1 after
he entered into a binding Federal Rule of Criminal Procedure 11(c)(1)(C) plea


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
agreement containing an appeal waiver, and pled guilty to drug and gun charges.
Pursuant to the plea agreement, the district court sentenced Smotherman to the
statutory minimum term of imprisonment. His counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), suggesting that the appeal waiver is enforceable
and that the district court lacked authority to sentence Smotherman below the statutory
minimum, but also raising issues related to the reasonableness of Smotherman’s
sentence. In addition, counsel seeks leave to withdraw.

       After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver and dismiss appeal where it falls within scope of waiver, plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver). We are satisfied that
Smotherman entered into both the plea agreement and the appeal waiver knowingly
and voluntarily, as demonstrated by his sworn statements during the change-of-plea
hearing. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s
statements made during plea hearing carry strong presumption of verity). We also
conclude that the issues raised in this appeal fall within the scope of the appeal waiver,
and that no miscarriage of justice would result from enforcing the waiver. Finally,
having reviewed the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues outside the scope of the waiver. Accordingly, this
appeal is dismissed, and we grant counsel leave to withdraw, subject to counsel
informing Smotherman about procedures for seeking rehearing or filing a petition for
certiorari.
                        ______________________________




                                           -2-